818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mack QUARRELS, Plaintiff-Appellant,v.Connie BRETTON, Defendant-Appellee.
No. 86-2009.
United States Court of Appeals, Sixth Circuit.
May 18, 1987.

Before KEITH, KENNEDY and NORRIS, Circuit Judges.

ORDER

1
Appellant seeks review of the district court's order which granted appellee's motion for summary judgment in this prisoner civil rights case.  Upon consideration of the record and the appellant's brief, the panel unanimously agrees that oral argument is unnecessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The district court correctly concluded that appellee Bretton, a nurse at the State Prison for Southern Michigan where appellant was incarcerated, did not engage in conduct that exhibited a deliberate indifference to a serious medical need within the meaning of Estelle v. Gamble, 429 U.S. 97 (1976).  Accordingly, for the reasons stated therein, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.